Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the proximal conveyance arm comprises a second curved recess oriented toward the distal conveyance arm… wherein, in the storage position, at least a section of the second end portion of the distal conveyance arm is nested within [the] second curved recess of the proximal conveyance arm,” of Claim 24, must be shown or the feature(s) canceled from the claim(s).  Earlier in Claim 24 it is claimed that the second end of the second end portion of the proximal conveyance arm is pivotably coupled to a heel portion of the blade member.  If it is assumed that the arm closest to the tip of the blade is the proximal arm and the arm closest to the part 46 is the distal arm, then looking at Fig 1A no part of the second end portion of the distal arm appears to be nested within any part of the proximal conveyance arm.  
If on the other hand it is assumed that the arm closest to the part 46 is the proximal arm and the arm closest to the tip of the blade is the distal arm, then the above cited limitation still would not be shown because  fig 1A (which shows the storage position), the only portions of the proximal arm (under this assumption) that can be considered to be attached to the heel of the blade (and thus be a second end portion thereof) that appear to be “nested within” any portion of the distal conveyance arm are portions that rest on either straight portions of the arm, or curved protrusions of the arm, not on any curved recess thereof.  Thus it is not clear where a curved recess of the proximal conveyance arm is shown wherein a section of the second end portion of the distal conveyance arm is nested within [the] second curved recess of the proximal conveyance arm. For example, see annotated fir 1A below:

    PNG
    media_image1.png
    579
    743
    media_image1.png
    Greyscale


As best understood, it appears that in the storage position a first end section of the distal arm (arm closest to part 46) is nested within a curved recess of the proximal arm (arm closest to the tip).  This also aligns with the claimed limitation reading “in the use position, at least a section of the first end portion of the proximal conveyance arm is nested within the first curved recess of the distal conveyance arm”, which appears to be shown in fig 1C as shown in annotated fig 1C below.

    PNG
    media_image2.png
    535
    491
    media_image2.png
    Greyscale

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Claim Objections
Claim 11 is objected to because of the following informalities:  The limitation of Claim 11 reading “a first height at first portion of the first planar side surface, and a second height at a second portion” should read “a first height at a first portion of the first planar side surface, and a second height at a second portion”.  
Claim 24 is objected to because of the following informalities:  The limitation of Claim 11 reading “wherein, in the storage position, at least a section of the second end portion of the distal conveyance arm is nested within second curved recess of the proximal conveyance arm” should read “wherein, in the storage position, at least a section of the second end portion of the distal conveyance arm is nested within the second curved recess of the proximal conveyance arm”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 24 reading: “the proximal conveyance arm comprises a second curved recess oriented toward the distal conveyance arm… wherein, in the storage position, at least a section of the second end portion of the distal conveyance arm is nested within [the] second curved recess of the proximal conveyance arm” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  In Fig 1A, which shows the storage position, no portions of the distal arm which are connected to the heel portion of the blade appear to be “nested within” any portion of the proximal conveyance arm are.  Thus it is not clear where a curved recess of the proximal conveyance arm is shown wherein a section of the second end portion of the distal conveyance arm is nested within [the] second curved recess of the proximal conveyance arm. For example, see annotated fig 1A in the drawing objection above.  Also, the term “curved recess” is not recited in the specification, nor is there any mention of nesting of any form in the specification.  Thus, this limitation is new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 24, reading: “the proximal conveyance arm comprises a second curved recess oriented toward the distal conveyance arm… wherein, in the storage position, at least a section of the second end portion of the distal conveyance arm is nested within [the] second curved recess of the proximal conveyance arm” is indefinite.  As noted above it is not clear if any portion of the distal conveyance arm is nested within any curved recess of the proximal distal conveyance arm when in the stored position.  It is also not clear what the term “nested within” necessitates. Is this met by one part contacting a concave surface of another part?  This appears to be what is meant by the term, as shown in annotated fig 1C above.  However, even with this understanding it is not clear how any section of the second end portion of the distal conveyance arm is nested within second curved recess of the proximal conveyance arm in a storage position shown in fig 1. As best understood, it appears that in the storage position, a first end section of the distal arm (arm closest to part 46) is nested within a curved recess (concave portion) of the proximal arm (arm closest to the tip).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 11-14, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 9908246, Frauenglass in view of USPGPUB 20020059730, Flavigny.
Regarding Claim 2, Frauenglass discloses a folding knife comprising: 
a handle (fig 3, combination of parts 6, 7,20-22) comprising a proximal end (where the blade is attached thereto), a distal end (butt), a longitudinal axis of the handle extending between the proximal end and the distal end (since the longest side of the handle extends between the proximal and distal ends), the handle further comprising a first side surface having a first length (surface of part 7 facing out of the page in fig 3), and a second side surface having a second length (surface of part 6 facing into of the page in fig 3) each of the first length and the second length parallel to the longitudinal axis of the handle (fig 1),
a blade member having a first side (side facing into the page on fig 2c), a second side (side facing out of page on fig 2c), a heel portion (heel), and a cutting portion (pointed tip), wherein the cutting portion comprises a cutting edge and a tip (fig 1); 
and a front conveyance arm (4) and a rear conveyance arm (5) each having a first end portion (where pins 11-10 are connected) and a second end portion (where pins 8-9 are connected), wherein the first end portions of the front and rear conveyance arms are pivotably coupled to the first side surface of the handle (fig 1B), and wherein the second end portions of the front and rear conveyance arms are pivotably coupled to the first side surface of the blade member at the heel portion of the blade member (fig 1A), 
wherein the blade member is translatable relative to the handle between a storage position (fig 1C) and a use position, as seen in fig 1C, wherein in the storage position, the cutting edge of the tip of the cutting portion is disposed proximally relative to the distal end of the handle (fig 1C), and wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard surface and the distal end of the handle (fig 1A).

a blade member (1) having a base end portion (butt) and a cutting end portion (cut tip), wherein the base end portion comprises a positional index surface (surface of the blade which rests on surface of part 22 when the blade is in closed position as shown via fig. 1C) and 
a first conveyance arm (4) and a second conveyance arm (5) each having a first end portion (where pins 11-10 are connected) and a second end portion (where pins 8-9 are connected), wherein the first end portions of the first and second conveyance arms are pivotably coupled to the first side of the handle (fig 1B and 1C), and wherein the second end portions of the first and second conveyance arms are pivotably coupled to the base end portion of the blade member (fig 1B/1C), 
wherein the blade member is translatable relative to the handle between a storage position (fig 1C) and a use position (fig 1A);

    PNG
    media_image3.png
    542
    740
    media_image3.png
    Greyscale

Regarding Claim 20, Frauenglass discloses a folding tool comprising: 
a handle (combination of parts 6, 7,20-22) comprising a first end (butt), a second end (where the blade is attached thereto), a first side (face of side 6 facing out of page in fig 3), and a second side (face of side 6 facing into page; in fig 3), wherein the first side comprises a first stop (20) and a second stop (22); 
a movable component (blade) comprising a base portion (butt) and a tip portion (tip), wherein the base portion comprises a positional index surface (surface of the blade which rests on surface of stop 22 when the blade is in closed position as shown via fig. 1C); and only two conveyance arms (2 and 3), including a first conveyance (2) arm and a second conveyance arm (3) each comprising a first end portion (where pins 11-10 are connected) and a second end portion (where pins 8-9 are connected), wherein the first end portions of the first and second conveyance arms are pivotably coupled only to the only a first side of the base portion of the movable component (fig 5B), 
wherein the movable component is translatable relative to the handle between a storage position (fig 1C) and a use position (see fig 1), wherein in the storage position, the positional index surface of the movable component contacts the first stop of the handle (see fig 1C), which restricts the movable component from moving farther toward the first end of the handle (fig 1C), and where in the use position, the position index surface of the movable component contacts the second stop of the handle, which restricts the movable component from moving farther toward the second end of the handle (fig 1).
Regarding Claims 3 and 12, the Frauenglass blade member translates along an arcuate path from the storage position to the use position (compare figures 1A-1C).
Regarding Claims 4 and 13, wherein at least a portion of the second side of the Frauenglass blade member is exposed from a second side surface of the handle in the storage position (partially exposed as shown and seen in fig 1C), the second side surface of the handle opposing the first side surface.
Regarding Claims 5 and 14, Frauenglass also includes a locking element configured to engage the rear conveyance arm and selectively retain the blade member in the use position (fig 3a lock 24).
Regarding Claim 22, wherein the first side surface further has a first height at a first portion of the first side surface, and a second height at a second portion of the first side surface that is proximate to the distal end of the handle and distal to the first portion of the first side surface, wherein the first height is greater than the second height (see annotated fig 3 below).

    PNG
    media_image3.png
    542
    740
    media_image3.png
    Greyscale

Regarding Claim 23, in the storage position, at least a portion of the cutting edge of the cutting portion is exposed from the first side surface of the handle, and the tip of the cutting edge portion is exposed from the first side surface of the handle (since there is a space between the parts 6 and 7 of Frauenglass a portion of the cutting edge and of the tip are exposed relative to the side 6 when the blade is stored).
Frauenglass lacks the handle further comprising a blade guard surface perpendicular to and integrally formed between the first side surface and the second side surface, the blade guard having a third length and a first width, wherein the third length is greater than the first width; wherein in the storage position, the cutting edge of the cutting portion of is aligned with the blade guard surface, and  wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard (Claim 1), and the handle further comprising a second planar surface Claim 11), and wherein the blade guard surface comprises a sloped surface extending from the first portion of the first side surface to the second portion of the first side surface (claim 22).
Flavigny discloses a folding knife with a locking catch, which like the knife of Frauenglass includes a blade that may be translated from storage to in use positions, and includes the handle further comprising a blade guard surface (lever 25) perpendicular to and integrally formed (since it is connected to the rest of the handle, even if not monolithically, and extends perpendicularly from a surface of said handle 7; also, the claim does not require that the guard surface is integrally formed with the side surfaces, but rather requires that the guard surface is integrally formed between the side surfaces), the blade guard having a length and a width, wherein the third length is greater than the first width (see annotated fig 6 below); wherein in the storage position, the cutting edge of the cutting portion of is aligned with the blade guard surface (fig 6), and  wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard (fig 5) (Claim 1), and the handle of Flavigny comprises a handle (parts 7 and 25) comprising a second planar surface (planar surface comprising the top of lever 25 facing the right of the page in fig 6) perpendicular to a first planar Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frauenglass by having the handle further comprising a blade guard surface perpendicular to and integrally formed between the first side surface and the second side surface, the blade guard having a third length and a first width, wherein the third length is greater than the first width; wherein in the storage position, the cutting edge of the cutting portion of is aligned with the blade guard surface, and  wherein in the use position, at least a section of the cutting portion of the blade member extends distally relative to the blade guard (Claim 1), and the handle further comprising a second planar surface perpendicular to the first planar side surface, wherein the second planar surface slopes from the first portion of the first planar side surface to the second portion of the first planar side surface, the second planar surface defining an open blade stop, the handle further comprising a closed Claim 11), in order to provide an extra buffer between the a user and the blade edge when the blade is in an stored position, a well known benefits of blade stops in the art, and to provide a positive lock for the blade when it is in an open position as disclosed in Flavigny par. 0059. 
Examiner notes that per claims 11 and 22 in adding the blade stop of Flavigny to Frauenglass it would have been obvious to the artisan making such a modification to have the stop be between the first side surface and the second side surface of Frauenglass since this is where the blade protrudes into the body of Frauenglass.

    PNG
    media_image4.png
    514
    309
    media_image4.png
    Greyscale


Claims 6, and 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Frauenglass and Flavigny and further in view of USPN 6477777, Oliver.
Regarding Claims 6, 15, and 21, Frauenglass discloses all the limitations of Claims 2, 11, and 20 as discussed above.
Modified Frauenglass lacks the apparatus having the handle comprise a ring portion at the rear end configured to receive a finger of a user.
Oliveri discloses a gravity knife and backbone assembly, which like Frauenglass, and like the knife of the present application, is a  sheathed knife assembly with a handle part 17 that is engaged by a user to bring the blade from an exposed position to a blade covering position, figs 2 and 3, and discloses 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frauenglass by including a finger hole in the form of a ring in the handle/user engaging portion thereof in order to allow a user to better engage the engagement part to bring the blade to either be covered or exposed, as taught in Oliveri.

Allowable Subject Matter
Claims 7-10, 16-19 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as noted in the Action dated 8/19/21.
The following is a statement of reasons for the indication of allowable subject matter:  Frauenglass discloses all of the limitations of claim 6 and claim 14.  Frauenglass and all of the other relevant art lack the knives and or tools thereof comprising a locking element having a ring and a lock face extending radially outwardly from the ring, wherein the locking element is aligned with the ring portion of the handle and is configured to pivot relative to the handle, as is required by claims 7 and 16.  There would also be no reason without impermissible hindsight reasoning to further modify Frauenglass to include this feature.  Claims 8-10 and 17-19 depend from claims 7 and 16 and are thus objected to for the same reason as claims 7 and 16.   
Claims 24-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the relevant art cited or found comprises blade translating arms which also comprise at least a section of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs 1743022, 4776094, 5537750, 5689885 each discloses folding knives with state of the art knife stop surfaces and thus each contain elements of the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724             

/EVAN H MACFARLANE/Examiner, Art Unit 3724